Title: To Thomas Jefferson from Peter S. Marks, 20 May 1801
From: Marks, Peter S.
To: Jefferson, Thomas


               
                  Sir
                  Louisa County 20th May 1801
               
               The inclosed is a Coppy of the proceedings of the Court Martial by which I was tryed I have also forwarded Coppys of Mr. Nicholases Letters to me on that Subject—you will find by one of his letters that he Advices me to wait on you at the Seat of Government—which I should do, but am prevented by indisposition, if after examning the Testimony, you should be of opinion I have not deserved the Sentence, that has been passed on me, I hope you will give me some appontment by which I may be of service to My Friends & Country, I mentioned a wish to Mr. Dexter of being appointed agt to the Chickasaw Nation of Indians, he promised to use his influence with the Secretary of War, who succeeded him, whether he has or not I cant undertake to say—but I am verry sure from my acquaintance with Nation of Indians I could give general Satisfaction—when you return my papers please direct to me at Louisa Court House—
               I am Sir with Great Respect your Obedt Humble Servt
               
                  
                     Peter Marks
                  
               
            